


Exhibit 10.147
PERFORMANCE SHARE AWARD AGREEMENT
THIS AGREEMENT (the “Agreement”) is made effective as of (____) (the “Grant
Date”), between ITC Holdings Corp., a Michigan corporation (hereinafter called
the “Company”), and the individual whose name is set forth on the signature page
hereof, who is an employee of the Company or a Subsidiary of the Company,
hereinafter referred to as the “Employee”. Capitalized terms not otherwise
defined herein shall have the same meanings as in the Second Amended and
Restated 2006 Long Term Incentive Plan, as may be further amended from time to
time (the “Plan”).
WHEREAS, the Committee desires to grant the Employee shares of Common Stock,
pursuant to the terms and conditions of this Agreement (the “Award”) and the
Plan (the terms of which are hereby incorporated by reference and made a part of
this Agreement);
WHEREAS, this Agreement and the grants made pursuant to this Agreement are not
otherwise subject to and shall not be governed by any Management Stockholder’s
Agreement between Company and Employee; and
WHEREAS, the Committee has determined that it would be in the best interest of
the Company and its shareholders to grant the shares of Common Stock provided
for herein to the Employee as an incentive for increased efforts during his or
her employment, has approved the grant of the Award on the Grant Date and has
advised the Company thereof and instructed the undersigned officer to grant said
Award.
NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto do hereby agree as follows:
1. Grant of the Award. Subject to the terms and conditions of the Plan and the
additional terms and conditions set forth in this Agreement, the Company hereby
grants to the Employee ________ shares (the “Target Number”) of Common Stock
(hereinafter called the “Performance Shares”). The maximum number of Performance
Shares that may be received by Employee pursuant to this Award shall be 200% of
the Target Number, plus any Vested Equivalent Performance Shares (as defined in
Section 4) received pursuant to Section 4. The Performance Shares shall Vest and
become freely transferable and nonforfeitable in accordance with Section 2. The
Award is designated as a Code Section 162(m) Award in accordance with Section
7.1 of the Plan. In the event of any conflict between the Plan and this
Agreement, the terms of the Plan shall control, it being understood that
variations in this Agreement from terms set forth in the Plan shall not be
considered to be in conflict if the Plan, whether explicitly or implicitly,
permits such variations.
2. Vesting and Forfeiture.
(a) The Performance Shares shall become Vested as follows: (i) in accordance
with the provisions of Exhibit A and so long as the Employee continues to be
employed by the Company or its Subsidiaries through the “Vesting Date” (as
defined in Exhibit A), to the extent one or more of the performance goals set
forth in Exhibit A hereto are satisfied during the Performance Period (as
defined in Exhibit A), (ii) in accordance with Section 2(c) if the Employee
ceases to be employed by the Company and its Subsidiaries before the Vesting
Date due to Employee’s death or Disability, or (iii) in accordance with Section
2(d) if




--------------------------------------------------------------------------------




the Employee ceases to be employed by the Company and its Subsidiaries before
the Vesting Date due to Retirement or a Change in Control Termination (each as
defined below).
(b) If Employee’s employment is terminated prior to the Vesting Date for any
reason other than Employee’s death, Disability, Retirement or a Change in
Control Termination, Employee’s right to shares of Common Stock subject to the
Award automatically shall terminate and be forfeited by Employee. The Committee
shall have no discretion to waive all or part of the conditions, goals and
restrictions applicable to the receipt of full or partial payment of an Award
except in the case of the death, Disability or Change in Control Termination of
the Employee.
(c) If Employee’s employment is terminated prior to the Vesting Date due to
Employee’s death or Disability, then the Target Number of Performance Shares,
together with the number of Equivalent Performance Shares to be issued pursuant
to Section 4 that are held in Employee’s notional account on the date of
termination, shall Vest on the date of such termination. Such shares shall be
issued pursuant to Section 3(b) not later than 15 business days after the later
of (i) the Employee’s date of termination of employment and (ii) if termination
is due to death, receipt by the Company of written notice of the administrator’s
or executor’s status and evidence satisfactory to the Company to establish the
validity of the transfer of the Vested shares and compliance with any laws or
regulations pertaining to said transfer.
[FOR ALL GRANTEES OTHER THAN JOSEPH WELCH:]
(d) If Employee’s employment is terminated prior to the Vesting Date due to a
Change in Control Termination or Retirement, then Employee shall be entitled to
a pro rata portion (determined in increments of 33-1/3% of such shares as of
each one year anniversary of the Grant Date that has occurred on or before the
date of termination) of the Performance Shares that would otherwise have become
Vested in accordance with Exhibit A if the Employee had not terminated
employment prior to the Vesting Date, together with the corresponding number of
Equivalent Performance Shares to be issued pursuant to Section 4. Such shares
shall Vest on the Vesting Date and shall be issued pursuant to Section 3(b)
following Vesting, in accordance with the procedures described in Exhibit A.
[FOR JOSEPH WELCH ONLY:]
(d) If Employee’s employment is terminated on or before the one year anniversary
of the Grant Date due to a Change in Control Termination or Retirement, then
Employee shall be entitled to a pro rata portion (calculated based on the number
of days Employee was employed by the Company from and after the Grant Date
through the date of termination relative to the full number of days from the
Grant Date through the Vesting Date) of the Performance Shares that would
otherwise have become Vested in accordance with Exhibit A if the Employee had
not terminated employment prior to the Vesting Date, together with the
corresponding number of Equivalent Performance Shares to be issued pursuant to
Section 4. If Employee’s employment is terminated after the one year anniversary
of the Grant Date due to a Retirement, then Employee shall be entitled to the
Performance Shares that would otherwise have become Vested in accordance with
Exhibit A if the Employee had not terminated employment prior to the Vesting
Date, together with the corresponding number of Equivalent Performance Shares to
be issued pursuant to Section 4. Such shares shall Vest on the Vesting Date and
shall be issued pursuant to Section 3(b) following Vesting, in accordance with
the procedures described in Exhibit A.
(e) A “Change in Control Termination” shall mean a termination of the Employee’s
employment by the Company without “Cause” or, if the Employee is a party to a
written employment agreement with the Company, by the Employee for “Good Reason”
(as defined in such agreement as in effect from time to time), which termination
occurs after:




--------------------------------------------------------------------------------




(i)    the execution of an agreement to which the Company is a party pursuant to
which a Change in Control has occurred or will occur (upon consummation of the
transactions contemplated by such agreement) but, if a Change in Control has
occurred pursuant thereto, not more than two years after such Change in Control,
and if a Change in Control has not yet occurred pursuant thereto, while such
agreement remains executory; or
(ii)    the occurrence of a Change in Control not pursuant to an agreement with
the Company, but not more than two years thereafter.
(f) “Cause” shall mean (i) if Employee is a party to a written employment
agreement with the Company or a Subsidiary, “Cause” as defined in such
agreement, as in effect from time to time, and (ii) in all other cases, (A)
Employee’s continued failure substantially to perform the Employee’s duties to
the Company or its affiliates (other than as a result of total or partial
incapacity due to physical or mental illness) for a period of 10 days following
written notice by the Company to the Employee of such failure, (B) dishonesty in
the performance of the Employee’s duties, (C) the Employee’s conviction of, or
plea of nolo contendere to a crime constituting (x) a felony under the laws of
the United States or any state thereof, or (y) a misdemeanor involving moral
turpitude, (D) the Employee’s willful malfeasance or willful misconduct in
connection with the Employee’s duties or any act or omission which is injurious
to the financial condition or business reputation of the Company or its
affiliates, or (E) the Employee’s breach of any non-compete or confidentiality
obligations to the Company or its affiliates.
(g) “Retirement” shall mean termination of Employee’s employment by Employee or
the Company for any reason other than death or Disability after Employee’s
Normal Retirement Age (as defined in the International Transmission Company
Retirement Plan).
3. Certificates.
(a) Certificates evidencing the Target Number of Performance Shares shall be
issued by the Company and shall be registered in the Employee’s name on the
stock transfer books of the Company promptly after the Grant Date, but shall
remain in the physical custody of the Company or its designee at all times prior
to Vesting pursuant to Section 2. The Employee hereby acknowledges and agrees
that the Company shall retain custody of such certificate or certificates until
the restrictions imposed by Section 2 on the Common Stock granted hereunder
lapse. As a condition to the receipt of this Award, the Employee shall deliver
to the Company a stock power, duly endorsed in blank, relating to the
Performance Shares. Alternatively, instead of issuing a stock certificate, the
shares may be issued in book entry form. No certificates shall be issued for
fractional shares.
(b) As soon as practicable following Vesting pursuant to Section 2, certificates
for the Performance Shares that have Vested shall be delivered to the Employee
or to the Employee’s legal guardian or representative, along with the stock
powers relating thereto. If the shares have been issued in book entry form, any
restrictive notation made pursuant to Section 5 of this Agreement shall be
removed.
4. Rights as a Shareholder. The Employee shall have no rights as a shareholder
of the Company with respect to any of the Performance Shares until such shares
are issued. Once issued, the Employee shall be the record owner of such issued
Performance Shares unless or until such Performance Shares are forfeited
pursuant to Section 2 or are otherwise sold, and as record owner shall be
entitled to all rights of a common shareholder of the Company (including,
without limitation, the right to vote and to receive dividends and other
distributions on the Target Number of Performance Shares). Dividends and other
distributions paid on the Target Number of Performance Shares prior to the
Vesting Date (or any earlier termination date under Section 2(c)) shall be
retained by the Company and converted into equivalent




--------------------------------------------------------------------------------




additional Performance Shares based on the Fair Market Value per share on the
stated dividend payment date (“Equivalent Performance Shares”) so that, to the
extent the underlying Performance Shares are later Vested or forfeited, the
Equivalent Performance Shares shall be Vested or forfeited in the same
proportion. Such Equivalent Performance Shares (including fractional Equivalent
Performance Shares) shall be accumulated by the Company in a notional account
for Employee, shall not accrue interest and, until they are issued by the
Company and outstanding, shall not be entitled to vote or receive dividends or
distributions. To the extent the proportion of the Target Number of Performance
Shares deemed “earned” pursuant to Exhibit A (following determination by the
Committee and any permitted downward adjustment) exceeds 100%, additional
Equivalent Performance Shares shall be credited to Employee’s notional account
so that the number of Equivalent Performance Shares held in Employee’s account
is equal to the number that would have been held in Employee’s account if the
number of “earned” Performance Shares pursuant to Exhibit A had been issued as
of the Grant Date rather than the Target Number. The Vested Equivalent
Performance Shares to Employee shall be issued at the time the underlying Vested
Performance Shares are delivered pursuant to Section 3(b) (together with a check
for the Fair Market Value (as of the Vesting Date) of any fractional share to
which Employee would otherwise be entitled) and any remaining Equivalent
Performance Shares in such notional account shall be forfeited at such time.
5. Legend on Certificates. The certificates representing the Vested Performance
Shares delivered to the Employee shall bear the following legend:
The sale or other transfer of the shares of stock represented by this
certificate, whether voluntary, involuntary or by operation of law, is subject
to certain restrictions on transfer set forth in the ITC Holdings Corp. Second
Amended and Restated 2006 Long Term Incentive Plan (“Plan”), rules and
administrative guidelines adopted pursuant to such Plan and an Agreement dated
[date of grant agreement]. A copy of the Plan, such rules and such Agreement may
be obtained from the Secretary of ITC Holdings Corp.
Such certificates shall also be subject to such stop transfer orders and other
restrictions as the Committee may deem advisable under the Plan or the rules,
regulations, and other requirements of the Securities and Exchange Commission or
any stock exchange upon which such Common Stock is listed, any applicable
Federal or state laws and the Company’s Articles of Incorporation and Bylaws,
and the Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions. If issued in
book entry form, a notation shall be made therewith to the same restrictive
effect as set forth above. The Employee shall be entitled to removal of the
legend in accordance with Section 10.3(c) of the Plan.
6. Transferability. The Award may not, at any time prior to becoming Vested
pursuant to Section 2, be transferred, sold, assigned, pledged, hypothecated or
otherwise alienated; provided, however, that in accordance with Section 10.3 of
the Plan, the Performance Shares granted pursuant to the Award may be
transferred, sold, assigned, pledged, hypothecated or otherwise alienated when
Vested in accordance with Section 2.
7. Employee’s Employment. Nothing contained in this Agreement (i) obligates the
Company or any Subsidiary to employ the Employee in any capacity whatsoever or
(ii) prohibits or restricts the Company or any Subsidiary from terminating the
employment, if any, of the Employee at any time or for any reason whatsoever,
with or without cause, and the Employee hereby acknowledges and agrees that
neither the Company nor any other person or entity has made any representations
or promises whatsoever




--------------------------------------------------------------------------------




to the Employee concerning the Employee’s employment or continued employment by
the Company or any Subsidiary thereof.
8. Change in Capitalization. In the event of a merger, reorganization,
consolidation, recapitalization, dividend or distribution (whether in cash,
shares or other property), stock split, reverse stock split, spin-off or similar
transaction or other change in corporate structure affecting the Common Stock or
the value thereof, prior to the time the restrictions imposed by Section 2 on
the Performance Shares granted hereunder lapse, such adjustments and other
substitutions shall be made to the Award as the Committee, in its sole
discretion, deems equitable or appropriate. Any stock, securities or other
property exchangeable for Performance Shares pursuant to such transaction shall
be deposited with the Company and shall become subject to the restrictions and
conditions of this Agreement to the same extent as if it had been the original
property granted hereby, all pursuant to the Plan.
9. Withholding. The Company shall have the right to withhold from Employee’s
compensation or to require Employee to remit sufficient funds to satisfy
applicable withholding for income and employment taxes upon the Vesting of
Performance Shares pursuant to Section 2. Subject to limitations in the Plan,
Employee may, in order to fulfill the withholding obligation, tender
previously-acquired shares of Common Stock (including Vested Performance
Shares), provided that the shares have an aggregate Fair Market Value sufficient
to satisfy in whole or in part the applicable withholding taxes. The Company
shall be authorized to take such action as may be necessary, in the opinion of
the Company’s counsel (including, without limitation, withholding Vested Common
Stock or Performance Shares otherwise deliverable to the Employee and/or
withholding amounts from any compensation or other amount owing from the Company
to the Employee), to satisfy the obligations for payment of the minimum amount
of any such taxes.
10. Limitation on Obligations. The Company’s obligation with respect to the
Performance Shares granted hereunder is limited solely to the delivery to the
Employee of shares of Common Stock on the date when such shares are due to be
delivered hereunder, and in no way shall the Company become obligated to pay
cash in respect of such obligation. This Award shall not be secured by any
specific assets of the Company or any of its Subsidiaries, nor shall any assets
of the Company or any of its Subsidiaries be designated as attributable or
allocated to the satisfaction of the Company’s obligations under this Agreement.
In addition, the Company shall not be liable to the Employee for damages
relating to any delay in issuing the share certificates, any loss of the
certificates, or any mistakes or errors in the issuance of the certificates or
in the certificates themselves.
11. Securities Laws. Upon the Vesting of any Performance Shares, the Company may
require the Employee to make or enter into such written representations,
warranties and agreements as the Committee may reasonably request in order to
comply with applicable securities laws or with this Agreement. The granting of
the Award hereunder shall be subject to all applicable laws, rules and
regulations and to such approvals of any governmental agencies as may be
required.
12. Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of its Secretary, and any
notice to be given to the Employee shall be addressed to him or her at the
address stated in the Company’s employee records. By a notice given pursuant to
this Section 12, either party may hereafter designate a different address for
notices to be given to the party. Any notice that is required to be given to the
Employee shall, if the Employee is then deceased, be given to the Employee’s
personal representative if such representative has previously informed the
Company of his status and address by written notice under this Section 12. Any
notice shall have been deemed duly given when enclosed in a properly sealed
envelope or wrapper addressed as




--------------------------------------------------------------------------------




aforesaid, deposited (with postage prepaid) in a post office or branch post
office regularly maintained by the United States Postal Service.
13. Governing Law. The laws of the State of Michigan shall govern the
interpretation, validity and performance of the terms of this Agreement
regardless of the law that might be applied under principles of conflicts of
laws.
14. Amendment. Subject to Sections 9.1 and 10.6 of the Plan, this Agreement may
be amended only by a writing executed by the parties hereto if such amendment
would adversely affect the Employee. Any such amendment shall specifically state
that it is amending this Agreement.
15. Recoupment Policy. This Agreement, the Award and any economic benefits
recognized by Employee in connection with the Award (including, without
limitation, the proceeds from the sale of shares subject to the Award) are
subject to forfeiture and/or recoupment pursuant to the Company’s Recoupment
Policy adopted November 26, 2013, as amended from to time.
16. Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.
[Signatures on next page]


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Grant Date.
EMPLOYEE
(signature) ______________________
(Print name) _____________________


ITC HOLDINGS CORP.
By: ______________________________
Name: Christine Mason Soneral
Title: Senior Vice President and General Counsel




EXHIBIT A TO PERFORMANCE SHARE AWARD AGREEMENT


The performance period for the Award shall be January 1, 2015 through December
31, 2017 (the “Performance Period”). The performance measures shall be (1)
cumulative Total Shareholder Return for the Company in comparison to the
published Total Shareholder Return during the Performance Period for each of the
companies that comprise the Dow Jones Utilities Index, excluding any company
that is no longer traded on a “national securities exchange” (as defined in the
Exchange Act) at the end of the Performance Period (the “DJUI Companies”) and
(2) average compound annual growth rate of Diluted GPS Growth during the
Performance Period. The performance measures are independent of each other; that
is, if the threshold level of one performance measure is attained, Performance
Shares relating to that




--------------------------------------------------------------------------------




measure will Vest (assuming employment continues through the Vesting Date or
termination is due to death, disability, Change in Control Termination or
Retirement) even if the threshold level of the other performance measure is not
attained. One-half of the Target Number of shares shall be related to the Total
Shareholder Return goal (the “TSR Target Shares”) and one-half of the Target
Number of shares shall be related to the Diluted EPS Growth goal (the “EPS
Target Shares”). The “Vesting Date” shall be the three year anniversary of the
Grant Date (May 19, 2018).


Total Shareholder Return


The Total Shareholder Return of the Company and the DJUI Companies shall be
computed as follows:


A: Calculate the average of the closing prices per share on the relevant
securities exchange for its common stock (or equivalent security) from December
1, 2014 to December 31, 2014


B: Calculate the average of the closing prices per share on the relevant stock
exchange for its common stock (or equivalent security) from December 1, 2017 to
December 31, 2017


C: Calculate the total dividends paid per share of its common stock (or
equivalent security) during the Performance Period


Total Shareholder Return = ((B - A) + C)/A


In no event shall the number of Performance Shares earned for the Total
Shareholder Return measurement (excluding Equivalent Performance Shares) exceed
the TSR Target Shares if Total Shareholder Return for the Performance Period is
less than 0%.


Diluted EPS Growth


Diluted EPS Growth shall be equal to the average compound annual growth rate of
“Diluted EPS” for the Company during the Performance Period calculated by
comparing “Diluted EPS” for the Company for 2017 to “Diluted EPS” for the
Company for 2014.


“Diluted EPS” shall be equal to earnings per share as reflected on the Company’s
audited financial statements for the relevant year as adjusted for the following
items (including the related tax effects):


•
Asset impairments;

•
Gains or losses associated with debt extinguishment;

•
Expenses related to merger and acquisition activity (for transactions for which
a binding agreement has been executed) and corporate structuring (for
transactions that have received board authorization to enact the corporate
change);

•
Expenses recognized for actual or probable payment of development fees (as may
be required pursuant to the Membership Interest Purchase Agreement at ITC Lake
Erie Holdings LLC dated June 4, 2014 or future development initiatives);

•
Amounts recognized for actual or probable rate refunds as a result of Section
205 or 206 proceedings at FERC (including the prospective effects of any items
requiring refunds when not included in establishing the targets);

•
Changes in tax laws;

•
Changes in accounting standards; and

•
Additionally, net income to be used will be before any Unusual or Infrequently
Occurring Items as defined by ASC 225-20 and Discontinued Operations as defined
by ASC 205-20.







--------------------------------------------------------------------------------




Performance Goals Table
Measurement Category
Goal at Threshold
Shares at Threshold
Goal at Target
Shares at Target
Goal at Maximum
Shares at Maximum
Total Shareholder Return
30th percentile
50% of TSR Target Shares
50th percentile
100% of TSR Target Shares
90th percentile
200% of TSR Target Shares
Diluted EPS Growth
10% growth
50% of EPS Target Shares
11% growth
100% of EPS Target Shares
13% growth
200% of EPS Target Shares



The number of Performance Shares “earned” with respect to each measurement
category (subject to Vesting as otherwise provided in this Agreement) shall be
prorated between levels based on performance.


Promptly after the end of the Performance Period, the Committee shall cause to
be made the necessary calculations to determine the extent to which the
performance goals have been attained and certify in writing (which writing may
include the minutes for any meeting of the Committee): (i) whether and the
extent to which the Company has attained one or both of the performance goals,
and (ii) if so, the percentage of the TSR Target Shares and EPS Target Shares
eligible to become Vested on the Vesting Date. Calculations relating to the
Diluted EPS Growth goal shall be based on the Company’s audited financial
statements to the extent practicable. Except as provided in Section 2(c), the
Performance Shares, along with the corresponding number of Equivalent
Performance Shares to be issued pursuant to Section 4, shall Vest and become
freely transferable and nonforfeitable on the Vesting Date to the extent
determined in the Committee’s certification; provided that at or before the date
of its written certification, the Committee may, in its discretion, reduce the
number of Performance Shares that are otherwise to become Vested (which shall
also reduce the corresponding number of Equivalent Performance Shares) based on
such factors as may be determined appropriate by the Committee under prevailing
circumstances, including, without limitation, a determination by the Committee
that such a reduction is appropriate in light of pay practices of competitors
prevailing at the time, or the performance of the Company, a Subsidiary or the
Employee relative to the performance of competitors or performance with respect
to the Company’s strategic business goals.




